Order entered July 29, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01728-CV

                         IN THE INTEREST OF S.N.Z., A CHILD

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 417-50064-06

                                          ORDER
       Before the Court is appellant Teri Lyn Zeiler’s July 26, 2013 motion for a fourteen-day

extension of time to file a supplemental brief. The Court GRANTS the motion and ORDERS

appellant to file her supplement brief with the Court no later than 5:00 p.m., Friday, August 9,

2013. No further extensions will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE